IN THE SUPREME COURT OF THE STATE OF NEVADA




                 LESLIE MARK STOVALL, D/B/A                              No. 67960
                 STOVALL & ASSOCIATES,
                 Petitioner,
                 vs.
                 THE EIGHTH JUDICIAL DISTRICT
                 COURT OF THE STATE OF NEVADA,
                                                                            FILED
                 IN AND FOR THE COUNTY OF                                    MAR 2 1 2016
                 CLARK; AND THE HONORABLE
                 JOANNA KISHNER, DISTRICT
                 JUDGE,
                 Respondents,
                    and
                 LETICIA RIVERA,
                 Real Party in Interest.




                                      ORDER DISMISSING PETITION
                             This is an original petition for a writ of prohibition and
                 mandamus challenging the district court's apparent intent to adjudicate
                 an attorney fees dispute in a personal injury action. On February 24,
                 2016, we entered an order noting that, based on filings in a related appeal
                 indicating that the district court had "made a final ruling as to amount of
                 [attorney] fees and costs" and petitioner's representation in that appeal
                 that no matters related to it are pending before this court, it appeared that
                 this petition may be moot and/or that petitioner does not intend to pursue
                 it further. Accordingly, we directed petitioner to file either (1) a
                 stipulation or motion to dismiss the petition in this matter or (2) a
                 supplement to the petition informing this court of the status of the
SUPREME COURT
        OF
     NEVADA


(0) 1947A    e
                 petition. Petitioner was directed to file such a response by March 7, 2016.
                 To date, petitioner has failed to respond to our order. In light of foregoing,
                 we conclude that petitioner has abandoned this petition, and we therefore
                 dismiss it.
                               It is so ORDERED.


                                                                                    C.J.
                                                     Parraguirre


                                                                                      J.
                                                     Douglas




                 cc:   Hon. Joanna Kishner, District Judge
                       Stovall & Associates
                       Injury Lawyers of Nevada
                       Eighth District Court Clerk




SUPREME COURT
      OF
    NEVADA
                                                       2
(0) 1947A .Pte